Case 1:20-cv-02475-LDH-CLP Document 11-2 Filed 01/19/21 Page 1 of 3 PagelD #: 36
UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK Docket No. 1:20-CV-02475-LD.
HORACIO DAVID VELIZ MONTOYA, INDIVIDUALLY AND ON BEHALF OF OTHERS OO

SIMILARLY SITUATED
not

 

,Plaintiff (s)
- against -
PREMIUM MILLWORK, INC. D/B/A PREMIUM MILLWORK, ET AL

,Defendant (s) -
PROOF OF DILIGENCE

I, THE UNDERSIGNED AM AND WAS ON THE DATES HEREIN MENTIONED, OVER THE AGE
OF EIGHTEEN YEARS AND NOT A PARTY TO THE ACTION, ATTEMPTED TO SERVE THE
FOLLOWING:

SUMMONS & COMPLAINT

AND THAT AFTER DUE SEARCH, CAREFUL INQUIRY AND DILIGENT ATTEMPTS AT THE

RESIDENCE: 54 VAN DYKE STREET
BROOKLYN NY 11231

ALTERNATE: UNKNOWN

I HAVE BEEN UNABLE TO MAKE DELIVERY ON ONE OF THE FOLLOWING NAMED:

JULIO CUBNCA

THEREFORE PROCESS IS BEING RETURNED FOR THE FOLLOWING REASONS:

09/02/20 01:53PM THE GIVEN ADDRESS IS A MECHANIC SHOP.
THE SERVER ATTEMPTED AT THE GIVEN ADDRESS AND
CAME IN CONTACT WITH THE OCCUPANT IN THE
MECHANIC SHOP WHO STATED THAT HE DOES NOT
KNOW WHO THE DEFENDANT IS.
NO FURTHER INFORMATION KNOWN.
SERVER RETURNING THIS W.O. FOR FURTHER REVIEW

PERSON SERVING: DONALD DELPRETEE

DGR Legal, Inc.
1359 Littleton Road, Morris Plains, NJ 07950-3000
File # 1:20-CV-02475-LDH (973) 403-1700 Fax (973) 403-9222 Work Order # 510340
Case 1:20-cv-02475-LDH-CLP Document 11-2 Filed 01/19/21 Page 2 of 3 PagelD #: 37

4

Attor 2ys ©
mone pannce MAMMA
MICHAEL FAILLACE & Inca

5 103 4 0

60 BAST.42ND STREET §

NEW YORK NY 10166

UNITED STATE DISTRICT COURT

EASTERN DISTRICT OF NEW YORK Index / case #: 1:20-CV-02475-LDH

HORACIO DAVID VELIZ MONTOYA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED AFFIDAVIT OF SERVICE
Plaintiff

PREMIUM MILLWORK, INC. D/B/A PREMIUM MILLWORK, ET AL.
A Defendant ' A / A

| County, State of: _U6 | being sworn,

says:,D ent ie not a party herein, is over/the age of 18 years and resides In the Sta

On Oe 153 angfom)at:

Deponent served the within: susmons & compaint

 

 

 

 

41231

 

On which were set forth the Index No., herein, and date of filing

On: JULIO CUENCA
(herein after called the recipient) therein named.

CJ Individual By delivering a true copy of each to sald recipient personally; Deponent knew the person so served to be the persan
described in as said recipient therein

CJ Sultable Age By delivering thereat a true copy of each to;
person a person of suitable age and diacretion.Sald premises is reciplents[ ] Actual Place of Residence
[ ] Actual Place of Business within the State.

7] Affixing to By affixing a true copy of each to the door of sald premises which le reciplents [ ] Actual Place of Realdenice
Door { ] Actual Place of Business, within the State

Deponent waa unable with due diligence to find recipient or person of suitable age and discretion thereat having called
there

 

Corporation 6y delivering thereat a true copy of each ta:

 

 

or personally. Deponent knew said corporation / partnership sa served to be the corporation / partnership described In sald
Partnership _ aforementioned document as said recipient and Imew sald Individual tobe thereof.
| Mailing Within 20 days of such deilvery, or affixing, deponent enclosed a copy of same In a postpaid envelope properly addressed
to recipient at reciplents last known [ ] Actual Place of Realdence [ ] Actual Place of Business
at

 

and deposited sald envelope in an official depository under the exclusive care and custody of the U.S. Postal Service within
New York State. The envelope bore the legend “personal and confidential” and did not Indicateon the outside, thereof
by return address or otherwise that the communication was from an attomey or concerned an action against the defendant.

 

C] Description [ ] Male [ ] White skin { ]Blackhalr [ 414-20Yrs £ ) Under 5' [ ]Under 100 Lbs
[ ] Female { ] Black akin {[ ]Brawnhalr [ ]21-38 Yra { ]s'0"-6'3" { ]100-130 Lbs
{ 1 Yellow skin [ ]Grayhale [ ]36-80¥re [ ]5°4"-5'9" [ ]131-460 Lbs
[ ] Brown skin [ ]Blondehalr [ ]61-66 Yrs { ) 5'9"-6'0" { 1184-200 Lbs
[ ]Red skin [ ] Red halr [ ]OverG5 Vrs [ ] Over 6' { Over 200 Lbs
Other Identifying Features
CJ Military { asked the persan spoken to whether recipient was In active military service of the United Statea or the State of
Services New York In any capacity whatever and recelved 4 negative reply. The source of my Information and the grounds of my ballef

are the conversations and observations above narrated.
Subpoona Fee Tanderad in the amount of

   

 

 

ROBERT A. ZUFFI, JF.
Notary Public, State of New Yor:
Fife No. 1:20-CV-02475-LDH Registration #01ZU6208524 Work OrderNo. 510340
Qualified in Richmond Coun
Commission Expires July 6, 20g

SEE STORE rE 8

dna wea pee
Case 1:20-cv-02475-LDH-CLP Document 11-2 Filed 01/19/21 Page 3 of 3 PagelD #: 38
fase 1:20-cv-02475-LDH-CLP Document 6-1 Filed 06/04/20 Page 1 of 2 PagelD #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

HORACIO DAVID VELIZ MONTOYA, individually
and on behalf of others similarly situated,

Plaintiff(s)

Vv. Civil Action No. 20cv2475

PREMIUM MILLWORK, INC. (D/B/A PREMIUM
MILLWORK) and JULIO CUENCA ,

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Julio Cuenca
c/o Premium Millwork
43 Coffey Street
Brooklyn, NY 11231

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Michael A. Faillace

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
‘You also must file your answer or motion with the court.

Douglas C. Palmer
CLERK OF COURT

Date: 06/04/2020 /s/Priscilla Bowens

 

Signature of Clerk or Deputy Clerk

 
